Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.	Claims 28-31 and 40-46 of elected Group I (now cancelled, see examiner’s amendment below) are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-39 (now cancelled, see examiner’s amendment below) of Group II, are directed to the method of using an allowable product, are hereby joined with elected Group I invention and fully examined for patentability under 37 CFR 1.104. 
Claims 32-39 (now cancelled, see examiner’s amendment below), directed to a method of using the product, and were previously withdrawn from consideration under 37 CFR 1.142.  Claims 32-39 (now cancelled, see examiner’s amendment below) are now rejoined with the invention of Group I and the restriction requirement between a product and method of using the product as set forth in the Office action mailed on August 25, 2021 is hereby withdrawn.  Thus, the rejoined method claims of Group II would be examined for patentability in conjunction with the elected product claims of Group I and SEQ ID NOs: 1, 2 and 13.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Leonard R. Svensson on October 27, 2021.
In Abstract (page 68, filed 03/30/2020): 

In the claims:
Claims 28-55 are cancelled.
Claim 56. (New) A genetically modified transgenic plant comprising a recombinant expression construct which overexpresses a recombinant nucleic acid encoding a protein in said genetically modified transgenic plant, wherein the protein comprises a region comprising the amino acid sequence of SEQ ID NO: 1, wherein said recombinant nucleic acid is operably linked to a heterologous promoter, wherein the protein is a hydroxyproline-rich glycoprotein and has at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 13, and wherein the overexpression of the recombinant nucleic acid encoding the protein results in an increase in plant biomass in said genetically modified transgenic plant as compared to a control plant of the same species lacking said recombinant expression construct. 
Claim 57. (New) The genetically modified transgenic plant according to claim 56, wherein the amino acid sequence of SEQ ID NO: 1 is set forth in the amino acid sequence of SEQ ID NO: 2. 
Claim 58. (New) The genetically modified transgenic plant according to claim 56, wherein the recombinant nucleic acid is obtained from a monocotyledonous plant or a dicotyledonous plant, and wherein the genetically modified transgenic plant is a monocotyledonous plant. 
Claim 59. (New) A method for increasing plant biomass, comprising the step of transforming a plant with a recombinant expression construct which overexpresses a recombinant nucleic acid encoding a protein into said transformed plant, wherein the protein comprises a region comprising the amino acid sequence of SEQ ID NO: 1, wherein said recombinant nucleic acid is operably linked to a heterologous promoter, wherein the protein is a hydroxyproline-rich glycoprotein and has at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 13, and wherein the overexpression of the recombinant nucleic acid encoding the protein results in an increase in plant biomass in said transformed plant as compared to a control plant of the same species lacking said recombinant expression construct. 
Claim 60. (New) The method according to claim 59 wherein the amino acid sequence of SEQ ID NO: 1 is set forth in the amino acid sequence of SEQ ID NO: 2. 

Claim 62. (New) A recombinant expression construct comprising a recombinant nucleic acid encoding a protein and a heterologous promoter operably linked to the recombinant nucleic acid, wherein the protein comprises a region comprising the amino acid sequence of SEQ ID NO: 1, wherein the protein is a hydroxyproline-rich glycoprotein and has at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 13, and wherein the overexpression of the recombinant nucleic acid encoding the protein results in an increase in plant biomass in a plant transformed with said recombinant expression construct as compared to a control plant of the same species lacking said recombinant expression construct. 
Claim 63. (New) The recombinant expression construct according to claim 62, wherein the amino acid sequence of SEQ ID NO: 1 is set forth in the amino acid sequence of SEQ ID NO: 2. 
Claim 64. (New) A recombinant expression vector comprising the recombinant construct of claim 62. 
Claim 65. (New) A transgenic host cell comprising the recombinant expression vector of claim 64. 
Claim 66. (New) A transgenic plant cell comprising the recombinant expression vector of claim 64. 
Claim 67. (New) The transgenic plant cell according to claim 66, wherein the recombinant nucleic acid is obtained from a monocotyledonous plant or a dicotyledonous plant, and wherein the transgenic plant cell is a monocotyledonous plant cell. 
Claim 68. (New) The genetically modified transgenic plant of claim 56, wherein said protein has the amino acid sequence of SEQ ID NO: 13. 

Conclusions
3.	Claims 56-68 are allowed.

Reasons for allowance
4.	The following is an examiner's statement of reasons for allowance:  Applicant has provided a guidance on  a method of producing transgenic plant with increased biomass, comprising expressing a nucleotide sequence encoding a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

/VINOD KUMAR/               Primary Examiner, Art Unit 1663